Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

1.	Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase “a chromium carbide alloy” in claim 4 renders claim 4 indefinite because it would not be clear to one of ordinary skill in the art what technical features to which it refers without further limitations on the alloy in the instant specification. In this Office action, it is treated as an alloy containing a chromium carbide.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann et al. (US Pub. 2015/0044084 A1).
	With respect to claims 1-9, Hofmann et al. (‘084 A1) discloses a gradient alloy tool comprising a first soft and ductile region (e.g. a core) including an Fe alloy (e.g. AISI 4140 low alloy steel having a HRC of up to about 22); a second hard and wear-resistant region (e.g. a shell adjacent the first region) including a martensitic stainless steel (e.g. 440A martensitic stainless steel having a HRC of about 57-60), Fe alloy containing cobalt (e.g. a precipitation hardened martensitic stainless steel comprising by mass up to 21% of Co) which would meet the cobalt alloy as claimed and an Fe alloy containing carbide (e.g. chromium carbide as claimed); and a hardness gradient transition region between the first and second regions including a stainless steel (e.g. 304L austenitic stainless steel) (abstract, Figs. 3d and 8b, paragraphs [0020]-[0022], [0028]-[0032], [0063], [0064], [0067], [0071], [0079]-[0094], [0132] and [0133]). The hardness ranges at least suggested by Hofmann et al. (‘084 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed hardness ranges within the suggested ranges of Hofmann et al. (‘084 A1) with an expectation of success because Hofmann et al. (‘084 A1) suggests the same utility over the entire suggested ranges.
Conclusions
3.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/11/2022